722 N.W.2d 883 (2006)
46TH CIRCUIT TRIAL COURT, Plaintiff, Counter-Defendant, Third-Party Defendant-Appellee, Cross-Appellant,
v.
CRAWFORD COUNTY and Crawford County Board of Commissioners, Defendants, Counter-Plaintiffs, Third-Party Plaintiffs-Appellants, Cross-Appellees, and
Otsego County, Third-Party Defendant, and
Kalkaska County, Intervening Third-Party Plaintiff, Counter Defendant-Appellant, Cross-Appellee.
Docket Nos. 126846, 126847, 126848, 126849. COA Nos. 246823, 248593, 251390, 252335.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the July 7, 2004 and August 2, 2004 orders of the Court of Appeals and the application for leave to appeal as cross-appellant were held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the applications are again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the orders of the Court of Appeals and we REMAND this case to the Court of Appeals, which shall hold this case in abeyance pending its decision on remand in 46th Circuit Trial Court v. Crawford County (Court of Appeals Docket Nos. 246823, 248593 and 251390). After 46th Circuit Trial Court v. Crawford County is decided on remand, the Court of Appeals shall reconsider this case.
The stay of the circuit court's awards of attorney fees entered by this Court on October 1, 2004, and continued by order of December 28, 2005, remains in effect until completion of this appeal. On motion of a party or on its own motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate grounds appear.
The motions for immediate consideration and for peremptory reversal are DENIED. A public question being involved, and in light of the relationships between the parties, no costs are awarded.
MARILYN J. KELLY, J., would deny leave to appeal.